Citation Nr: 1133083	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-35 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter was previously remanded by the Board for further development in January 2011.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The objective evidence does not establish that right ear hearing loss was incurred in or aggravated by service, nor has it been shown that is was diagnosed within a year of the Veteran's separation from service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  

In January 2008 and April 2008, the agency of original jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide. 

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining in-service and VA medical treatment records and providing a VA examination.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims that he has hearing loss as a result of loud noise exposure during service.  The Veteran stated he was involved in explosions as a tanker during active duty which caused his hearing loss.  According to the Veteran's in-service personnel records, the Veteran was an armor crewman during his three months in active duty.

The Veteran's in-service treatment records are silent of any complaint or treatment for loud noise exposure or hearing loss. While a separation examination report is not part of the service treatment records, the Veteran underwent an audiological examination in November 1980, seven months after separation, which indicate his hearing was within normal limits, bilaterally.

Post-service VA treatment records indicate the Veteran's has right ear hearing loss.  According to the August 2008 VA audiological consultation there is evidence the Veteran was treated for Eustachian tube dysfunction and occasional hearing loss.  However, there is no indication that it is related to the Veteran's active duty and his claims of noise exposure during service.

Therefore, in January 2011, the Board remanded this matter for further development.  In May 2011, the Veteran was afforded a VA audiological examination.  The Veteran reported three months of exposure to tank noise and no occupational or recreational noise exposure.  An audiological examination reflects that on the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The Veteran had normal hearing in the right ear from 250Hz to 2000Hz with mild to moderate hearing loss from 3000Hz. 

The examiner noted that there was no evidence of sensorineural hearing loss prior to entrance and at separation of service.  In addition, the "only evidence of hearing [loss] was recorded on the [August 22, 2006] evaluation."  Upon examination, testing, and review of the evidence of record, the examiner determined:

Since normal hearing. With no significant difference in test results, was [observed] in the pre and post service exams; bilateral hearing loss did not increase [in] [severity] during service.  On the other hand, no retroactive hearing effect is expected as a result of military noise exposure; therefore, the hearing [disability] was not permanently aggravated by military service. 

The evidence indicates that the Veteran has been diagnosed with right ear sensorineural hearing loss, as defined by 38 C.F.R. § 3.385, and the Veteran's in-service exposure to acoustic trauma is conceded based on his experience and the nature of his in-services duties as an armor crewman.  The Veteran's service medical records do not report any treatment or complaints pertaining to hearing loss.  The Board finds that service connection is not warranted because the evidence does not indicate that the Veteran's right ear hearing loss is related to the in-service noise exposure.  In addition, there is no evidence suggesting that right ear hearing loss was diagnosed within a year of the veteran's separation from service.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  The first recorded diagnosis of right ear hearing loss occurred over two decades after the Veteran's separation from service.  Furthermore, the Veteran has not submitted any competent medical evidence relating his right ear hearing loss to service, and although he has reported that such a link exists, as a layperson, he is not competent to comment on the etiology of a medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

While the Board is sympathetic to the Veteran's cause and appreciates his military service, however, in this case, based on the normal hearing during the span of his active service, the length of time between release from active service, and the initial manifestation of chronic right ear hearing loss, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for right ear hearing loss is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


